Citation Nr: 1810605	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for back disability.

2. Entitlement to service connection for right heel disability.

3. Entitlement to service connection for left heel disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to his back claim, the Veteran indicated that he received treatment from the Valdosta Community Board Outpatient Center (CBOC), the South Georgia Medical Center in Valdosta, Georgia, Dr. P. K., and Dr. P., all referenced in his 6/2012 claim for an increased rating, as well as in prior Valdosta CBOC treatment records from 2002 to 2009.  Valdosta CBOC treatment records from 2009 to the present, South Georgia Medical Center records, as well as treatment records from Dr. P. K. and Dr. P. are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim as they may relate to a worsening in his service-connected back disability.  

With regard to the Veteran's right and left heel claims, in a January 2013 statement, the Veteran indicated he received private treatment from Dr. W. at Valdosta Ankle and Foot.  These records are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claims as they may include further information pertaining to the Veteran's history of symptoms, as well as a possible nexus opinion from the Veteran's private physician.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1).
Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records and all private treatment records for the Veteran not already associated with the file, to specifically include: (1) Valdosta CBOC from 2009 to the present; (2) South Georgia Medical Center from 2009 to the present; (3) Dr. P. K.; and (4) Dr. K.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




